DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 11-20 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 11-20 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claim 11 is directed toward a method for proposing a driving speed for a driver.  Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. proposing a driving speed on an upcoming section of route for a driver, the instruction presumably being provided (although not claimed) based on a decision that was made.  There are no limitations regarding what type of information is provided or how it is used.  Only the providing of the information is claimed.  The claims further encompass “Certain methods of organizing human activity” because the claims read on providing a driving speed for a driver.  Providing a person with instructions is the foundational step of “organizing human activity”.  The dependent claims (12-20) merely recite further limitations on route segments, determining tire grip requirements, location of vehicle, but do not add anything that removes the claimed 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 11-20 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal, from a 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 11-20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Response to Arguments
Applicant argument filed 04/22/2020 have been fully considered but they are not persuasive. Applicant has amended claim 11 to include “stored in a memory”.  Applicant argues that the claims now recite a “sensor”, a “memory” and a “computer”, all of which are manifestly tangible and cannot possibly be considered abstract.
Examiner disagrees.  Although claims 11-20 are directed toward a method that receives a signal from at least one sensor, stores in memory and processes a signal originating from the at least one sensor by a computer installed in the vehicle. Claims 11-20 do not meet the three-prong test for patentability set forth in the 2019 PEG.
There are no limitations regarding what type of information is provided or how it is used.  Only the providing of the information is claimed.  The claims further encompass “Certain methods of organizing human activity” because the claims read on providing a driving speed for a driver.  Providing a person with instructions is the foundational step of “organizing human activity”.  The dependent claims (12-20) merely recite further limitations on route segments, determining tire grip requirements, location of vehicle, but do not add anything that removes the claimed subject matter from “mental processes” or “certain methods of organizing human activity”.  
There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful 
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.

Thus, since claims 11-20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661